Citation Nr: 18100191
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 06-29 604
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0 
ORDER
Entitlement to an initial rating of 60 percent, but not greater, for bowel incontinence is granted.  
Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities, prior to January 13, 2013, is granted.
FINDINGS OF FACT
1.  Throughout the period on appeal, the Veterans bowel incontinence consisted of extensive leakage and fairly frequent involuntary bowel movements.
2.  For the appeal period prior to January 18, 2013, the competent evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected bowel incontinence is, at least, in relative equipoise.




CONCLUSIONS OF LAW
1.  The criteria for an initial rating of bowel incontinence of 60 percent, but not greater, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7332 (2017).
2.  The criteria for entitlement to a TDIU prior to January 18, 2013 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
INTRODUCTION
The Veteran had honorable active duty service October 1966 to November 1966.  
This matter is before the Board of Veterans Appeals (Board) on appeal from August 2005 and June 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The Board notes that since the above mentioned rating decisions, jurisdiction has been transferred to Atlanta, Georgia.
The August 2005 rating decision granted service connection for irritable bowel syndrome (IBS) and assigned a noncompensable rating and a separate 10 percent rating for bowel incontinence, both effective February 9, 1995.  The Veteran filed a notice of disagreement with the August 2005 rating decision in January 2006, which also raised the issue of TDIU.  The June 2006 rating decision denied TDIU. 
In September 2009, the Board adjudicated this appeal, denying higher initial ratings for bowel incontinence and IBS and denying TDIU.
The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the September 2009 decision, remanded the case to the Board for action consistent with the JMR.
In January 2011 and again in July 2015, the Board remanded the instant matters.
In January 2017, the Board denied the claim for a higher initial rating for bowel incontinence and granted TDIU as of January 18, 2013.  The issue of TDIU prior to January 18, 2013 was remanded to the agency of original jurisdiction (AOJ) for extraschedular consideration.
The Veteran again appealed the January 2017 Board decision to the Court.  In October 2017, the Court granted a JMR of the Parties, and vacated the October 2017 Board decision as to the claim for a higher rating for bowel incontinence only.
1.  VA Duty to Notify and Assist
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
 
2.  Entitlement to an initial rating in excess of 30 percent for bowel incontinence.
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  
If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
The Veteran has challenged the initial disability rating assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  
In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 
Here, the Veterans service-connected bowel incontinence has been rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7332, which establishes the following criteria:
A 30 percent rating is warranted if the lack of sphincter control involves occasional involuntary bowel movements, necessitating the wearing of a pad.  A 60 percent rating is warranted if the lack of sphincter control involves extensive leakage and fairly frequent involuntary bowel movements.  A maximum rating of 100 percent is warranted if the Veteran demonstrates a complete loss of sphincter control.  Id.
Other potentially applicable rating codes require fistula of the intestine, peritonitis, stricture of the anus, prolapse of the rectum, pruritus ani, or hernia, which are not present in the Veterans case, and so are not appropriate to rate the Veterans disability.  38 C.F.R. § 4.114, Diagnostic Codes 7330, 7331, 7333, 7334, 7336-7340.  The Veterans primary complaint involves his leakage and involuntary bowel movements.  These complaints are specifically contemplated by Diagnostic Code 7332; therefore, such Code is the most appropriate diagnostic code under which to rate the Veterans anal fissure disability.
As the Veteran was originally in receipt of a 30 percent rating, the Board will analyze the evidence of record against the rating criteria for 60 and 100 percent disability rating to determine if what, if any, increased evaluation is now warranted.  In a January 2018 Informal Hearing Presentation, the Veterans attorney argued that a 60 percent rating was warranted due to the severity of the Veterans symptoms.
In March 1995, the Veteran underwent a VA Examination.  The Veteran admitted to watery stools, which, on some days, exceeded five or six evacuations per day.  The Veteran endorsed that this condition was somewhat improved since becoming vegetarian and avoiding dairy products.  
In September 1995, the Veteran continued to report symptoms of severe IBS.  He reported that he had to be near the bathroom 24 hours per day and that he could not work due to IBS.  See VA Treatment Records, dated September 1995.
The Veteran underwent a VA examination in June 2000 and reported that he went into the Army at the age of 18 and at that time the symptoms of his IBS worsened and he became incontinent of stool.  He reported severe abdominal pain, cramps, and severe urgency, reporting approximately three bowel movements daily, with only some being formed stool.
In June 2005, the Veteran underwent a subsequent VA examination.  He reported that since discharge from the Army, he had persistent and severe diarrhea with frequent bowel movements that he described as explosive with frequent night attacks of diarrhea.  He reported five to six very loose stools per day.
At a visit to a VA treatment provider in February 2006, the Veteran reported that he was afraid of medication for his IBS, but that he had been using Immodium and Pepto to stop the diarrhea.  However, the Veteran reported that this medication did not stop the diarrhea every day and that he could episodes numbering in the range of three per day to an all-day episode of diarrhea and soft stools.  He stated that he did not travel long distances or leave the house much due to his bowels.
By May 2006, the Veteran reported to his VA treatment provider that he was totally incontinent.  He stated that without warning his bowels would move every one to two weeks.  
In August 2008, the Veteran reported that he was using both over the counter and prescription medication to control his diarrhea.  He stated that he had not felt this well for 50 years, but that he still had flare ups occur without warning.  See VA Treatment Records, dated August 2008.
In October 2008, the Veteran underwent another VA examination.  The examiner reported that the Veterans history revealed daily and persistent diarrhea with constant or near-constant abdominal cramping.  The examiner reported that the Veteran had a history of fecal incontinence with severe fecal leakage requiring the use of pads.  Pursuant to a January 2011 Board remand, the examiner provided an addendum in March 2011, 29 months after the initial evaluation, asserting that there was no excessive leakage, no fairly frequent involuntary bowel movements, and no complete loss of sphincter control.
A January 2012 VA examination for the Veterans ability to perform work activities found that the Veteran had five bowel movements per day.  The Veteran wore Depends and changed them at least once per day.
In June 2012 the Veteran reported severe abdominal pain to his VA treatment provider.  He stated he was back to baseline for incontinence and IBS.  The Veteran reported that he had bad incontinence for a while before starting medication to firm up his loose stools, which made it better.  He still wore diapers due to having the urge to defecate without warning.  He stated that he rarely soiled because he stayed at home.
In February and March 2014, the Veteran received letters from two treating providers that he was unemployable.  The private treatment provider merely stated it was due to medical reasons.  See Private Treatment Records, dated February 2014.  The VA treatment provider asserted, specifically, that the Veteran was unemployable due to his IBS and fecal incontinence.  See VA Treatment Records, dated March 2014.
In August 2015, the Veteran received another VA examination.  The examiner found that he was homebound due to constant diarrhea and leakage.  He averaged three to four loose stools per day with medication and that he stayed close to the bathroom.  He endorsed wearing protective undergarments away from home, but denied wearing them in the home, as he could get to the bathroom in time.  He stated that he averaged about four Depends on a bad day.  He stated that he had frequent involuntary bowel movements that he described as a motorized gush.  He limited his activities if they required extensive time away from the bathroom.  He said that he went to church because he knew the layout of the bathrooms.  He reported that he had been unable to keep a job because he had not been dependable for a job due to his rectal condition.  He had always been released due to his need to be in the bathroom so frequently.  
An October 2015 VA treatment revealed that the Veteran continued to have three to five bowel movements per day with occasional incontinence.
In 2016, VA treatment records demonstrate that the Veterans diarrhea had resolved.  However, this was subsequent to a cerebrovascular accident/transient ischemic attack in February 2016, and was on several new medications due to this brain incident.  The change in bowel habits coincided with the Veteran beginning to take the new medication associated with the neurological incident.  See VA Treatment Records, dated April 2016, September 2016.
The Board finds that, based upon the evidence of record, the Veterans severity of disability more closely approximates an initial rating of 60 percent, but no more, for his bowel incontinence.  38 C.F.R. § 4.114, Diagnostic Code 7332.  The Veteran has a history of fairly frequent involuntary bowel movements, including extensive leakage.  On several occasions throughout the period on appeal, the Veteran asserted that he had numerous involuntary bowel movements per day.  See VA Treatment Records, dated March 1995, September 1995, February 2006, June 2012; VA Examination, dated June 2000, January 2012, August 2015.  He reported limiting his activity due to his need to be near a toilet.  The Veteran is competent to testify to the presence of symptomatology, its frequency, and its intensity.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
While the Board is aware that the addendum opinion in March 2011 reported that there was no excessive leakage, no fairly frequent involuntary bowel movements, and no complete loss of sphincter control, the Board finds that this has limited probative weight.  This addendum was performed almost two and a half years after the prior VA examination, without a corresponding updated examination or interview.  As such, the Board views this as having limited probative weight.  Far greater weight is assigned to the examinations of October 2008 and August 2015, which indicate frequent loose stools and limitations thereof, as these examinations included in person examinations, review of the record, and interviews with the Veteran, himself.
However, the Board finds that a preponderance of the evidence is against finding that the Veteran is entitled to a maximum disability rating of 100 percent at any time during the period on Appeal.  38 C.F.R. § 4.114, Diagnostic Code 7332.  There is no evidence of record, as required for a 100 percent rating, that the Veteran has a complete loss of sphincter control.  The Veteran has specifically asserted that he is able to make it to the bathroom at home, indicating that there is some sphincter control.  See VA Treatment Records, dated June 2012; VA Examination, dated August 2015. 
The Board finds that the evidence of record is at least in equipoise that an initial disability rating of 60 percent for bowel incontinence is warranted.  38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 4332.  As such, request for an initial rating of 60 percent, but not more, for the Veterans bowel incontinence is granted.
The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veterans service-connected bowel incontinence; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning a staged rating for such disability is not warranted. 
In assessing the severity of the disabilities under consideration, the Board has considered the Veterans assertions regarding his symptoms, which he certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of an increased rating for bowel incontinence pursuant to any applicable criteria at any point pertinent to this appeal. 
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 
3.  Entitlement to a TDIU prior to January 18, 2013.
Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
Throughout the pendency of this appeal, the service-connection has been established for IBS, bowel incontinence and conversion disorder with persistent depressive disorder.  The Veterans conversion disorder has been rated as 50 percent disabling and bowel incontinence is now rated as 60 percent disabling prior to January 18, 2013.  He therefore meets the schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  A January 2017 Board decision awarded TDIU as of January 18, 2013. 
Thus, as of January 18, 2013, the issue becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected IBS, bowel incontinence, and conversion disorder. 38 C.F.R. §§ 3.340, 3.341, 4.16. The record shows that the Veteran did not participate in gainful employment at any point during the claim period. The Veteran has been unemployed since 1987, when he briefly worked in childrens theater.  His VA doctor specifically found that the Veteran was unemployable due to IBS and fecal incontinence.  See March 2014 letter.  An October 2008 VA examiner opined that it was reasonable to assume that anyone with frequent daily bowel movements and fecal leakage would have difficulty obtaining and maintaining gainful employment in the public sector. These opinions are not contradicted in the record during this period. Thus, TDIU prior to January 18, 2013 is granted. 

 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

